Citation Nr: 1721146	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-26 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic skin disorder, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from October 1966 to September 1968, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed left ear hearing loss neither began during, nor was otherwise caused by his military service, to include any noise exposure therein, and it was not diagnosed within a year of separation from service.

2.  The Veteran's currently diagnosed left ear tinnitus neither began during, nor was otherwise caused by his active service, to include any noise exposure therein.

3.  A chronic skin disorder was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed skin disorder is etiologically related to his active service or was the result of his presumed herbicide agent exposure therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss in either ear have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a chronic skin disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, required notice was met by correspondence from VA to the veteran, and neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

During his time in service, the Veteran's service records show that he served in the Republic of Vietnam.  As such, exposure to herbicide agents is conceded.

Hearing Loss

The Veteran filed his service connection claim for hearing loss in December 2009, which was denied in the April 2010 rating decision.  He asserts that he has hearing loss as a result of his active service. 

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's STRs show that at his entrance examination in August 1966 and at his separation examination in September 1968, he denied having any ear trouble or hearing loss.  The results of audiological testing at the Veteran's enlistment examination in August 1966 were (after ASA standards are converted to ISO-ANSI standards for the 1966 test):  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
N/A
10
LEFT
10
10
5
N/A
0

The results of audiological testing at the Veteran's separation examination in September 1968 were (which were in ISO-ANSI standards for the 1968 test):  




HERTZ



500
1000
2000
3000
4000
RIGHT
		0
0
0
0
0
LEFT
0
0
0
0
0

As such, the Veteran's STRs do not show any deterioration in his hearing acuity between his entrance in August 1966 and his separation from service in September 1968.  

The Veteran's medical records after his active service do not reveal any treatment for a hearing disorder.  In March 2010, he was afforded a VA examination.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct an examination.  Audiological testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
20
LEFT
30
20
20
20
20

The Veteran had a Maryland CNC of 94 percent in the right ear and 92 percent in the left ear.  The Veteran reported having experienced decreased left ear hearing during the previous month.  The examiner noted that the Veteran had low frequency left ear hearing loss.  The examiner opined that the Veteran's hearing loss was not caused by or a result of his active service.  The examiner reported that the Veteran had normal hearing at his entrance and separation examinations, and explained that medical studies showed there was no scientific basis for delayed or late onset noise-induced hearing loss.  This opinion is uncondradicted and unquestioned by any competent medical evidence.

After weighing all the evidence, the Board finds great probative value in the VA examiner's opinion, as it is consistent with the Veteran's STRs, the Veteran's reports regarding his left ear hearing loss, and findings at the March 2010 VA examination. 

In addition, the Veteran has not submitted any evidence, beyond his own assertions, supporting his contention that his hearing loss was due to his active service.

Consideration has been given to the Veteran's assertion that his hearing loss was due to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective audiological testing are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report difficulty hearing, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation, or even to determine whether his hearing loss meets the criteria laid out in the VA regulations.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the Veteran's statements alone are insufficient to establish hearing loss for VA purposes, or to relate it to his military service.

The Veteran is considered competent to describe symptoms of hearing loss.  Here, the Veteran has generally stated that his hearing loss was due to his active service.  However, audiological testing at separation physical did not show any hearing deficit, and the first clinical evidence showing hearing loss was obtained more than 40 years after his active service at the March 2010 VA examination.  Even then, hearing loss was not shown for VA purposes in either ear based on decibel loss, and the Veteran was only shown to have hearing loss in his left ear for VA purposes based on word recognition testing, and only then just slight hearing loss.  As such, the Veteran has not been shown to have hearing loss in his right ear for VA purposes, and the evidence weighs strongly against linking the minimal hearing loss in his left ear to his military service.  

Accordingly, the criteria for service connection have not been, and the Veteran's claim is denied.

Tinnitus

The Veteran filed his service connection claim for tinnitus in December 2009, which was denied in the April 2010 rating decision.  He asserts that his tinnitus is due to his active service. 

The military noise exposure is not at issue, as noise exposure is consistent with the Veteran's report of being exposed to noise from helicopters, diesel trailers, forklifts, mortars, and hand grenades during his active service.  However, for service connection to be warranted it must be shown that such military noise exposure actually caused tinnitus.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis of tinnitus.  At his entrance examination in August 1966 and at his separation examination in September 1968, he denied having any ear trouble.

The Veteran's medical records after his active service likewise do not contain any complaints, symptoms, treatment, or diagnosis of tinnitus.

The Veteran was afforded a VA examination in March 2010.  The Veteran reported he was exposed to noise during his active service and did not use hearing protection.  He reported that after his separation from service, he worked in a bakery, a machine shop, and a hospital.  He reported that all jobs were noisy and he did not use hearing protection.  He reported recreational noise exposure from target shooting, hunting, and chains saw, also without using hearing protection.  He reported driving a truck for 35 years after his separation from service.  He reported that his tinnitus initially began two to three years previously.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's tinnitus was less likely as not due to his active service.  The examiner noted that the Veteran reported his tinnitus began two to three years previously.   The examiner noted that the Veteran reported significant history of occupational and recreational noise exposure without hearing protection, although he also reported military noise exposure without hearing protection.   The examiner noted that the Veteran reported only left-sided tinnitus and denied right sided tinnitus.  The examiner reported that generally tinnitus due to noise exposure tended to affect both ears.

Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, here, the Veteran has not asserted that he first noticed tinnitus in service and that he had experienced it ever since.  Rather, he informed the VA examiner that it had onset two to three years previously, which is over 40 years after his separation from service.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran is both competent to report tinnitus, and credible in his report that his tinnitus onset was two to three years prior to the March 2010 VA examination, which was over 40 years after his separation from service. 

As noted above, tinnitus is a chronic condition.  However, the evidence supports a finding that it onset many years after service.  As such, the weight of the evidence is against a finding that the Veteran's tinnitus either began during or was otherwise caused by his military noise exposure.

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

Skin Disorder

The Veteran filed his service connection claim for a skin disorder in December 2009, which was denied in the April 2010 rating decision.  He asserts that his skin disorder is due to his active service.  Specifically, he asserts that his skin disorder is due to herbicide agent exposure.

The Veteran's STRs do not show a diagnosis of a skin disorder during his active service.  Indeed, he had normal examinations of his skin at his August 1968 entrance examination and his September 1968 separation examination.  In addition, he denied having any skin complaints at both of these examinations.

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Here, the Veteran's entrance examination found his skin was normal and no skin disorder was noted.  As such, the presumption of soundness attached to the Veteran regarding his skin disorder.

However, the fact that the presumption of soundness attaches alone does not mandate the grant of service connection.  Rather, it must be shown that a current, chronic skin disorder either began during or was otherwise caused by his military service.

The Veteran's medical records show that decades after his separation from service show that he treated for chest acne in August 1994.  He was later treated for chest sores in November 2000.  Finally, he treated for probable chest lipoma in September 2006.

While some skin disorders are among the list of diseases that are presumed related to herbicide agent exposure under 38 C.F.R. § 3.309(e), none of the Veteran's various skin diagnoses are listed.  As such, presumptive service connection based on herbicide agent exposure is not warranted.

The record shows that the Veteran was not diagnosed with any skin disorder until approximately 1994, more than 25 years after his separation from service.  Furthermore, the Veteran's skin disorder is also not considered a chronic disease under 3.309. 

As such, the record contains no diagnosis of a skin disorder in service and the Veteran's skin disorder is not considered a chronic disease, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's current skin disorder to his active service, and he has not submitted any medical opinion that even suggests a relationship between his skin disorder and his active service.  See Shedden, 381 F.3d 1163, 1167.

In September 2015, the Veteran was afforded a VA examination.  The Veteran reported that he had a skin condition since Vietnam, but had never seen a dermatologist.  He reported that his internist diagnosed him with non-specific dermatitis.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner opined that the Veteran's skin disorder was less likely than not caused by or related to his active service.  The examiner explained that the Veteran's skin disorder was neither due to rubella nor vaccinations for rubella according to the Institute of Medicine.

After weighing all the evidence, the Board finds great probative value in the September 2015 VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his skin disorder is due to herbicide agent exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. 428, 435, as to the specific issues in this case, the etiology of a skin disorder (and more specifically whether it is the result of exposure to herbicide agents), falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Here, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether a skin disorder is caused by herbicide agent exposure.  

That being said, the Veteran is considered competent to report symptoms such as skin rashes, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has asserted that his skin condition began during service.  However, he has provided no evidence, beyond his own statements, to support such an assertion.
 
While the Veteran now, decades removed from service and in conjunction with a claim for disability benefits, asserts that his skin condition has existed since service, the Veteran himself specifically denied having then, or having ever had, any skin diseases on his medical history survey completed in conjunction with his separation physical.  This document is given great weight for several reasons.  First, the Court has acknowledged that contemporaneous evidence has greater probative value than history as reported by a veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  This is particularly true in this case, as it is clear that the Veteran took an extensive amount of care to complete the medical history survey, as evidenced by the fact that he fully completed the family medical history, and noted seven different medical conditions he had experienced, ranging from difficulty urinating, to eye trouble, to cramping in the legs.  Yet, despite reporting all of these past medical problems, the Veteran specifically denied having any skin diseases.  Given the thoroughness with which the Veteran completed this document, the Board believes that had a skin condition been present, as the Veteran now contends, he would have mentioned it, and his failure to do so then, or even for multiple decades after service, serves to so significantly undermine the credibility of his statement that it cannot be taken to establish the onset of his skin condition during service.  

Given this conclusion, there is simply no credible evidence supporting the conclusion that the Veteran's skin condition began during service.  There is no medical record of any skin problems for many decades after service, and the medical opinion of record concluded that it was less likely than not that the Veteran's current skin condition either began during or was otherwise caused by his military service. 
 
As such, the criteria for service connection for a chronic skin disorder have not been met, and the Veteran's claim is denied.






ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a skin disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


